UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CARMIE L. ELMORE, III,

                 Plaintiff,

          v.
                                                               Civil Action No. 17-cv-00094 (TSC)
 STRYKER SALES CORPORATION, et
 al.,

                 Defendants.


                                    MEMORANDUM OPINION

       Plaintiff Carmie Elmore, III sued his former employer, Defendants Stryker Sales

Corporations and Stryker Corporation (collectively, “Stryker”) alleging racial discrimination arising

from the circumstances of his 2015 termination. After completion of discovery and an unsuccessful

mediation, both parties have moved for summary judgment. See Joint Status Report, ECF No. 37;

Defs.’ Mot. for Summ. J. (“Defs.’ MSJ”), ECF No. 39; Pl.’s Mot. for Summ. J., ECF No. 43. The

court will DENY both motions for summary judgment.

       Summary judgment is only appropriate when there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). At this stage,

the court’s role is to determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-252 (1986). There are two such genuine

disputes as to a material fact that require a jury’s review.

       First, Elmore offers six remarks made by his former supervisor, James Witham, as direct

evidence of racial discrimination associated with his termination. Stryker denies that Witham made

these comments, and challenges Elmore’s recollection because Elmore testified at his deposition

                                               Page 1 of 2
that he was “paraphrasing” many of the statements. See Defs.’ MSJ at 14-16. Because the content

of these statements goes directly to Elmore’s direct evidence claim, the court finds that there is a

genuine issue of material fact regarding these statements and therefore neither party is entitled to

judgment as a matter of law.

       Second, Elmore offers as indirect evidence of discrimination associated with his termination

seven comparators who he alleges were treated better than he was. However, the question of

whether different employees are similarly situated is “ordinarily a question of fact for the jury.”

Wheeler v. Georgetown Univ. Hosp., 812, F.3d 1109, 1115-16 (D.C. Cir. 2016) (quoting George v.

Leavitt, 407 F.3d 405, 414–15 (D.C. Cir. 2005)).

       The court finds that there is a genuine issue of material fact as to whether two of those

comparators—M.H. and M.O.—were charged with offenses of comparable seriousness such that

they would be appropriate comparators for Elmore. Because that question goes directly to Elmore’s

indirect evidence claim, the court finds that there is a genuine issue of material fact here such that

neither party is entitled to judgment as a matter of law.

       The court cannot grant either party’s motions for summary judgment because there are

genuine disputed issues of material fact in this case. The court will therefore DENY Stryker’s

motion for summary judgment and DENY Elmore’s motion for summary judgment. The court will

also order that the parties submit a joint status report containing their proposal for moving forward

with this case no later than October 5, 2022.



Date: September 19, 2022

                                                   Tanya S. Chutkan
                                                   TANYA S. CHUTKAN
                                                   United States District Judge



                                              Page 2 of 2